Case 2:19-cv-00407-JCB Document 53-1 Filed 06/25/20 PagelD.456 Page 1of3

   
Case 2:19-cv-00407-JCB Document 53-1 Filed 06/25/20 PagelD.457 Page 2 of 3

@22f2018 Print Window

Subject’ Re: School Safety Concern

 

 

From: powerstrokecaly@yahoo.com
To: amanda.bollinger@jordandistrict.org
Cc. superintendent@jordandistrict.org; candie.checketts@jordandistrict.org; kami.ridd@jordandistrict.org;
fulvia.franco@jordandistrictorg; raeanna.kirk@jordandistrict.org; sarah.roper@jordandistrict.org;
kristy hemandez@jordandistrict.org; nancy.ward@jordandistrict.org; amelia.mcclelland@jordandistrict.org
Bee: fimarcus§$S1@gmail.com; wadewatkins@rocketmail.com

Date: Thursday, April 19, 2018, 6:17:15 AM PDT

 

Amanda,

Wade and myseff understand and keep hearing safaty is a tep priority at Butterfield Canyon, yet Issues after issues keep
arising that puts WIEBE in immediate danger, none of which we have instigated. Jordan School District and
Butterfalld Canyon ean policy over safety for the student.

I check in and cut every single day, yesterday was an ney situation which 's safety was top priority. | will
absolutely not check in when there is an emergency with 's health. Safety is p priority right? So | should check
in, atick my badge on THEN see if ho’s plummeting to a dangerously low blood glucose level? Absurd. Wil you please
explain “safety* maybe {i'm not understanding.

l was a disruption to students, testing end faculty? Incorrect. The students were sitting on the floor in the hail. Yes, there
easily could have been an extremely horrific disruption had tost consciousness, glucagon was administered and
an ambulance had arrived at the scane. All because | foll Jordan Schoo] District’s policy by checking In, a policy
which could harm our child during en emergancy health situation. Common sense. I’m not sure you fully understand with
Type 1 Diabetes every second counts. Life or death, Everyone Inveived during the incident should be thankful that his
blood sugar was 88 and he was SAFE. Not threatening a parent by limiting access to their child.

By law we have evary right to enter the building and make sure our child with a disability is safe. | would love to discuss
with the Schoo! Resource Officer and explain how the incident took place. How Mill's nurse was denied accass to her
patient to attend to his medical needs, in which sha had to call me to see what she needed to do. Butterfield

Canyon viclated i's 504 Plan. I'm always in the building between 11:40-12:40 dally.

Other parents of children with Type 1 Diabetes in the state are given background checks and security access badges
because of their need to frequently access their child.

Caly and Werle Watkins

Sent from my iPhone

 

On Apr 18, 2018, at 7:35 PM, Amanda Bollinger <amanda, balling

Caly,

I need to follow up with you about the incident that occurred yesterday at school to give you a few
reminders,

As you know, safety is a top priority at Butterfield Canyon Elementary. To assure the safety of our students,
it is required that all visitors check in and out of our main office per Utah Code 53A-3-503 & 76-9-106 (os
posted by the front doors). IT made you aware of this expectation on 10/23/17 when I found out that you had

U2
Case 2:19-cv-00407-JCB Document 53-1 Filed 06/25/20 PagelD.458 Page 3 of 3

SR220i8 Print Window

been having Sally, an agency nurse, let you into the school through the 1*t grade door. I reminded you ogain on
10/27/17 when you asked Sally to bring Hj to the 1°t grade doors for you to edminister his insulin. On

_ 10/30/17 I confirmed with you, after checking with the district, that you would indeed need to check in ond

’ gut of the main office and not with the nurse as you had requested.

Tam charged with the responsibility to maintain an orderly school and to prevent disruptions for our
students, faculty end staff. When you entered the building yesterday (4/17/18) without permission by not
checking into the office, it caused a disruption to our DIBELS testing, school, faculty ond students, which is

: tneccepteble.

Please remember that it is a privilege for parents to be in the school and one that I would like to continue to
offer to you. However, in order to maintain this privilege, it is required that you follow cur school procedures
' of checking into the mein office before entering our school, It is also expected that you do not disrupt the

learning environment of our school. If you choose to disregard this requirement, then I will be forced to

limit your access to our school.

: Theve shared my concerns with our School Resource Officer who helps us enforce school safety and he
; would be happy to discuss the privilege of entering cur school with you if needed. My hope is that you will
- elect to fallow this request.

Thonk you for your understanding,

Amanda Bollinger

_ Principal
Butterfield Canyon Elementary
Jordan School District

801-254-0737
“You must be the change you want to see in the world.” -Gandhi
